Citation Nr: 1107186	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from July 1971 to July 1974 and 
from December 1974 to December 1976, as well as unverified 
reserve component service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 rating 
decision of the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claim of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's statements establish that tinnitus had a sudden 
onset many years after the Veteran's service discharge at the 
time of an intercurrent work injury when a "tire machine" 
exploded near the Veteran's left ear.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  He argues, in 
part, that he was exposed to hazardous noise in service.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

A.  Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, after the RO received the Veteran's October 2006 
claim for service connection for tinnitus, the RO issued a 
November 2007 letter that advised the Veteran of the criteria for 
establishing service connection and also discussed the law 
governing determination of the degree of disability and the 
effective date of a grant of service connection, if service 
connection were to be granted.  This communication advised the 
Veteran of all information for which notice is required under the 
VCAA.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Service treatment records are 
associated with the claims file.  The Veteran does not contend 
that there are any additional service treatment records.  The RO 
obtained the Veteran's VA treatment records from 2003 through 
October 2006.  

In this case, the Veteran has identified additional treatment and 
employment records that might be relevant to his claim.  In 
particular, he has stated that he incurred a perforated left 
eardrum at work in an incident in which a tire machine exploded. 
"about 14 years ago."  The Veteran has indicated that he 
required left wrist surgery as a result of this incident, and 
also developed tinnitus.  However, the Veteran has not submitted 
records of the left eardrum treatment, the left wrist injury 
treatment, or other employment or clinical records related to 
this incident, although it is clear that such records must exist.  
However, without additional information, VA is unable to obtain 
the records.  The Veteran has also indicated that his hearing was 
tested in "Florida" before he began seeking treatment at VA 
Medical Centers in Tennessee.  Without additional identification 
of the provider who tested the Veteran's hearing in Florida, VA 
is unable to obtain additional records which might be relevant to 
the claim.  

The Veteran requests that he be afforded VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

Tinnitus is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking. It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  
Because tinnitus is subjective, its existence is generally 
determined by whether or not the Veteran claims to experience it.  
Thus, for VA purposes, tinnitus is a disorder with symptoms that 
can be identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The date of onset of tinnitus 
cannot be determined by objective clinical tests, just as there 
are no objective medical tests which can determine whether 
tinnitus is or is not subjectively present.  Obtaining medical 
examination would be futile, since the examination report would 
not provide objective medical evidence to assist the adjudicator.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the 
report of VA examination could not, by virtue of the subjective 
nature of tinnitus, assist the Veteran to substantiate his claim 
or assist an adjudicator to make a decision, such examination is 
not required by the duty to assist.  

The Veteran has provided numerous statements during treatment 
from 2003 through 2006 indicating that tinnitus had its onset 
following a post-service intercurrent injury at the Veteran's 
place of employment.  There is no evidence of record as to the 
date of onset of tinnitus except the Veteran's statements, nor 
has the Veteran indicated that there is any clinical evidence 
available that reflects an onset date for tinnitus that is 
different than that reported by the Veteran to his providers 
during the period from 2003 through 2006.  If the Veteran were 
afforded VA examination, the examiner would be unable to render 
an opinion as to the date of onset of tinnitus except by weighing 
the credibility of the statement by the Veteran at the 
examination as to the date of onset of tinnitus against the 
credibility of the statements by the Veteran from 2003 through 
2006.  See 38 C.F.R. § 3.384.  Weighing of credibility is an 
adjudicative function.  Since, as noted above, clinical 
evaluation or examination would not provide objective medical 
evidence which could assist the adjudicator, the duty to assist 
the Veteran does not require that he be afforded VA examination 
of his tinnitus.  

The Veteran has been afforded the opportunity to submit 
additional relevant treatment records he has identified or to 
provide addresses so that VA could assist him in the development 
of the claim by obtaining the relevant records.  The Veteran has 
not submitted the identified additional records or provided 
addresses so that VA may obtain the records.  

No further notice or assistance to the appellant is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
 38 C.F.R. § 3.310.   In addition, secondary service connection 
may also be established by any increase in severity (i.e., 
aggravation) of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when 
a disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition.  There is a presumption 
applicable for tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions have 
been considered in this decision.  

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.   38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).

Facts and analysis

The Veteran's 1974 and 1976 reports of separation from active 
service disclose that the Veteran's military occupation specialty 
was as "Aviation Support Equipment Technician."  The documents 
indicate that a similar civilian occupation would be motor or 
generator repair.  The Veteran reports that he was exposed to 
aircraft noise during service.  The Veteran's separation 
examination, conducted in November 1976, does not address whether 
or not tinnitus was present.

At the time of September 2003 VA outpatient treatment, the 
Veteran noted a history of left wrist injury.  In May 2005, the 
Veteran reported that he had ringing in the ears.  The examiner 
assigned a diagnosis of tinnitus, and noted that the diagnosis 
was a result of a "tire explosion."  The examiner also noted 
that the Veteran had undergone left wrist or arm surgery due to a 
"tire machine explosion."  

The examiner who conducted June 2006 allergy evaluation concluded 
that the Veteran had tinnitus as a result of barotrauma.  In 
October 2006, the provider who conducted audiology examination 
noted that the Veteran reported an incident in which a tire 
exploded on his left side, causing tinnitus and left tympanic 
membrane (TM) perforation.  

The Veteran reports that he has tinnitus, and those reports are 
credible, since the Veteran has consistently reported tinnitus 
during VA outpatient treatment in 2005 and 2006.  The Veteran has 
also consistently reported that tinnitus began after an explosion 
of a "tire machine."  In 2006, the Veteran provided a history 
that this incident occurred about 14 years earlier.  The records, 
read together, establish that, during the Veteran's employment at 
Goodyear Tire, a tire pressurized on a machine exploded near his 
left ear, injuring the Veteran's left tympanic membrane and 
injuring his left arm.  The left arm and wrist injury required 
surgical treatment.  These reports by the Veteran of his 
occupational history and the date of onset of tinnitus are 
credible.  

The Veteran did not provide an exact date of the occurrence at 
work in which a tire exploded.  However, occurrence 14 years 
prior to the 2006 VA evaluation would mean that onset of tinnitus 
was during the mid-1990s.  The Veteran was separated from his 
last period of service in December 1976.  The Veteran's reports 
establish that he had onset of tinnitus some 15 to 20 years 
following his service discharge following an industrial accident 
in which he sustained tympanic membrane perforation and left 
wrist or arm injury requiring surgery.  

There is no evidence of record that conflicts with the Veteran's 
reports that onset of tinnitus was about 14 years prior to VA 
evaluation in October 2006 except the Veteran's statements 
following the submission of this claim.  In his later statements, 
the Veteran contends that tinnitus is due to exposure to aircraft 
noise during his service.  Although the Veteran contends in later 
statements that tinnitus was present prior to the "tire 
machine" explosion at work, the Board finds the Veteran's 2005 
and 2006 statements prior to the submission of the claim for 
service connection are more credible than the statements 
submitted in connection with this claim.  The Veteran's 
statements and the notations by treating VA providers in 2005 and 
2006, prior to submission of the claim for service connection for 
tinnitus, are uniformly unfavorable to the Veteran's claim.  

The VA providers who treated the Veteran in 2005 and 2006 and who 
obtained the history provided by the Veteran concluded that the 
Veteran had tinnitus related to post-service barotrauma.  The 
statements of the Veteran and the conclusions of his providers 
establish that tinnitus was first manifested after a post-service 
episode of trauma, including noise (barotrauma).  There is no 
evidence that the Veteran reported tinnitus during service or 
within one year following service, so service connection may not 
be presumed.  

The Veteran's statements to his providers prior to the submission 
of the October 2006 claim for service connection for tinnitus 
constitutes a preponderance of the competent evidence.  As the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable.  The claim must be denied.




ORDER

The appellant for service connection for tinnitus is denied.  


REMAND

The Veteran contends that he incurred hearing loss in service, 
due to exposure to noise of aircraft.  The Veteran contends that 
hearing loss due to service has been aggravated by post-service 
occupational injuries, but that hearing loss was present prior to 
occupational exposure to noise.  

The Veteran should again be offered the opportunity to provide 
records regarding his hearing acuity proximate to his service 
separation in 1976, and prior to or following an industrial 
accident at Goodyear Tire in which a tire machine exploded near 
his left ear.  In particular, the Veteran should be afforded the 
opportunity to identify or submit any available records of 
routine audiometric employment evaluations following service, 
especially prior to his employment at Goodyear Tire or his 
employment at Goodyear Tire prior to the accident in which he 
sustained a perforated left eardrum.  The Veteran should be 
afforded the opportunity to provide records related to evaluation 
or treatment of a perforated left eardrum sustained in that 
accident, records of left wrist surgery following that accident, 
records of monitoring of hearing acuity by his current employer, 
Harley-Davidson, and records of evaluation of his hearing by a 
provider in Florida.  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran whether he has been treated 
by any non-VA providers for hearing loss since 
October 2006.  Obtain any identified records.

2.  Obtain the Veteran's VA clinical records 
since October 2006

3.  Afford the Veteran an opportunity to submit 
records related to his hearing acuity proximate 
to his service discharge in December 1976, any 
examinations of his hearing conducted prior to 
his employment at Goodyear Tire, any examinations 
of his hearing during his employment at Goodyear 
Tire, any examinations of his hearing conducted 
during his employment at Harley-Davidson, any 
examinations of his hearing conducted in Florida, 
any examinations of his hearing conducted during 
treatment for a perforated left eardrum, or 
during treatment for a left wrist or left arm 
injury.  Assist the Veteran to obtain any 
identified records.   

4.  AFTER completion of the above actions, afford 
the Veteran VA examination of his hearing acuity.  
The claims folder and a copy of this Remand 
should be made available to the examiner for 
review in connection with each examination.  The 
examiner should obtain a complete history from 
the Veteran and review the entire claims file, 
including the reports of audiometric examinations 
conducted during the Veteran's service in August 
1970, November 1974, and November 1976.  The 
examiner should review the Veteran's reports of 
hearing loss during VA treatment form 2003 though 
2006, the Veteran's post-service employment 
history, and any records of an incident during 
the Veteran's employment at Goodyear Tire, in 
which the Veteran's left eardrum may have been 
perforated, among other injuries, by an 
"explosion" of a tire machine.  

Any tests or studies deemed necessary for an 
accurate assessment should be conducted, and the 
results should be associated with the claims file 
and discussed in the examination report.  The 
examination report should include a detailed 
account of the records reviewed.  

The examiner should address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
manifested a hearing loss disability during 
active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
manifested a hearing loss disability prior to an 
industrial accident during his employment at 
Goodyear Tire in which a tire machine exploded?  
If so, is it at least as likely as not that a 
hearing loss disability manifested prior to that 
accident was a result of the Veteran's military 
service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that the Veteran 
has a current hearing loss disability which is a 
result of his exposure to hazardous noise in 
service?  

5.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.
      
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


